LECHE, J.
The purpose of this suit is to enjoin the defendant corporation from expelling the plaintiffs from membership in the organization. There is no demand or claim for money, but it is merely an appeal to the court for protection in the enjoyment of an alleged civil right. A demand of this kind is, according to Section 35, Article VII, of the Constitution, within the jurisdiction of District Courts. The *431language of the Constitution is as follows:
“The District Courts * * * shall have original jurisdiction * * * in all cases * * * where civil or political rights are involved * * * .”
The question which suggests itself to us, is whether we have appellate jurisdiction in the case.
In another paragraph of Section 35 of the same article in the Constitution, District Courts are given exclusive original jurisdiction in criminal cases, probate and succession matters, receiverships, etc.
Section 29 of Article YII vests this Court with appellate jurisdiction in all cases, civil or probate, of which District Courts have exclusive original jurisdiction regardless of the amount in dispute and of which the Supreme Court is not given jurisdiction. By this language our appellate jurisdiction only extends to cases where the District Courts have exclusive original jurisdiction, and as the jurisdiction of the District Court over this case, said to involve a civil right, is not in terms “exclusive” but only original, the logical inference is that it does not come within our appellate jurisdiction.
For these reasons, the present appeal should be dismissed, and
It is so ordered.